08/04/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0061


                                      DA 21-0061
                                   _________________

DANIEL P. McCAUL,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
SOUTHWEST MONTANA FEDERAL
CREDIT UNION,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Daniel P. McCaul, to all counsel of
record, and to the Honorable Michael F. McMahon, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   August 4 2021